TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00722-CV


                                 Willis Martin, Jr., Appellant

                                                v.

 City of Temple, John Bailey, Susan Long, Jamey Secrest, Randy Stumberg, John Tolbert,
 Bill Jones, Ernest Knox, Sr., Dean Winkler, David Blackburn, Richard Therriault, Brian
   Kosel, Danny Dunn, Jason Vendever, Jimmy Taylor, and Kathleen Barina, Appellees

      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 222,223C, HONORABLE J. F. CLAWSON, JR., JUDGE PRESIDING



                                     NO. 03-09-00723-CV


                                 Willis Martin, Jr., Appellant

                                                v.

 City of Temple, John Bailey, Susan Long, Jamey Secrest, Randy Stumberg, John Tolbert,
 Bill Jones, Ernest Knox, Sr., Dean Winkler, David Blackburn, Richard Therriault, Brian
   Kosel, Danny Dunn, Jason Vendever, Jimmy Taylor, and Kathleen Barina, Appellees

      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 239,717C, HONORABLE J. F. CLAWSON, JR., JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant has filed a notice of appeal from the trial court’s orders dismissing his

claims against appellees and severing those claims into a separate cause. Trial court cause number

239,717C (our cause number 03-09-00723-CV) is the severed cause of action in which the
trial court’s orders of dismissal are final and appealable. Appellant’s claims against other defendants

not dismissed from the suit are continuing in trial court cause number 222,223C (our cause number

03-09-00722-CV). Although there are two cause numbers pending in this Court, appellant is seeking

to appeal from the same orders in both causes. We therefore consolidate the issues, records, and

documents filed in cause number 03-009-00722-CV into cause 03-09-00723-CV. The consolidated

causes will proceed under the style of cause 03-09-00723-CV, and cause 03-09-00722-CV is

dismissed.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed

Filed: May 21, 2010




                                                  2